 

Exhibit 10.2

 

[g20151105210900796942.jpg]

September 18, 2015

 

Simon Bates

 

Dear Simon:

 

Royal Group, Inc. (the “Company”) is engaging in a process that could result in
the sale by Axiall Corporation of its building products division or the sale of
all or substantially all of the assets of the division (a “Transaction”).  In
recognition of your past service and in order to encourage your continued
attention and dedication to your assigned duties without distraction, and to
compensate you for the additional efforts that may be required of you in
connection with a potential Transaction, the Company is offering you the
opportunity to receive a retention bonus and severance benefits as set forth in
this letter agreement (this “Agreement”), provided that you agree to its terms.

 

Any capitalized term that is used, but not defined, in this Agreement shall have
the meaning set forth on Annex A.

 

1.Retention Bonus. (a) If you remain employed by the Company through the earlier
of (a) the date of the consummation of a Transaction and (b) December 31, 2017
(the “Commitment Date”), or if your employment is terminated by the Company
prior to the consummation of the Transaction, you will receive a lump sum cash
payment equal to $600,000.00 USD, payable within five business days after the
Commitment Date or termination of employment, as applicable. The Company may, in
its discretion, accelerate the vesting and payment of all or any portion of this
retention bonus, provided that in no event will any such payment be made later
than March 15 of the year following the year in which the Company determines
that such payment shall be made.

 

(b)If you remain employed by the Company through the date of the consummation of
a Transaction, the Company shall accelerate the vesting of all of the Restricted
Stock Units you had been awarded but which had not previously vested at the time
of such Transaction, in accordance with Paragraph 19 of the Axiall Corporation
Equity Performance and Incentive Plan and subject to the provisions of Section
409A of the Internal Revenue Code (as applicable).

 

2.Severance Benefits. If your employment is terminated by the Company without
Cause, or you voluntarily terminate your employment with Good Reason, in each
case during the period that begins on the date you sign this Agreement and
ending on the date that is one year following the date of the consummation of a
Transaction, then you will be eligible to receive the following (the “Severance
Benefits”), provided that you execute a separation agreement and general release
substantially in the form attached as Annex B hereto:

 

(a)Continued payment of your base salary, based on the greater of (i) the base
salary in effect immediately prior to the date of the consummation of a
Transaction and (ii) the base salary in effect immediately prior to the date of
termination, for one year following the

 

--------------------------------------------------------------------------------

 

Simon Bates

Page 2

date of termination (the “Severance Period”) in accordance with the Company’s
normal payroll procedures as in effect from time to time, commencing on the
first regularly scheduled payroll date to occur on or after the 60th day
following the date of termination (the “Payment Date”), provided that the first
such payment shall include any payments that would have been made between the
date of termination and the Payment Date.

 

(b)Payment of any earned but unpaid cash bonus for any period ending prior to
the date of termination, payable on the date such annual bonus would have paid
to you had you continued in employment with the Company.  For example, if the
termination of employment occurs in February 2016 (which is after the close of
the 2015 fiscal year), you would receive the earned, actual annual bonus
associated with the fiscal year 2015 that is paid around March 2016.

 

(c)Payment of the target bonus that you would be eligible to earn for the fiscal
year in which the date of termination occurs.  For example, if the termination
of employment occurs in February 2016, you would receive the target annual bonus
associated with the fiscal year 2016 that is paid around March 2017.

 

(d)The Company shall, until the earlier of (A) the date upon which you begin new
employment and are eligible for such benefits and (B) the end of the Severance
Period:

 

(i)continue to provide life insurance benefits that are substantially equivalent
to those which were provided to you and your family immediately prior to the
date of termination (or if greater, immediately prior to the date of the
consummation of a Transaction) in accordance with the applicable plans, programs
and policies of the Company; and

 

(ii)make cash payments to you on the first regularly scheduled payroll date of
each month during the Severance Period in an amount equal to the sum of (A) the
difference between the premium that you are required to pay for medical, dental
and vision coverage and the amount of the employee contribution for such
coverage that is generally required (i.e., in the case of an active employee)
and (B) the premium required to obtain an individual policy of disability
insurance (if such individual insurance policy can be obtained in the private
insurance market) providing a benefit substantially equivalent to the benefit
that applied to you immediately prior to the date of termination, commencing on
the Payment Date, provided that the first such payment shall include any
payments that would have been made between the date of termination and the
Payment Date.

 

(e)Payment of reasonable outplacement services actually provided to you through
a provider of the Company’s choice in an amount not to exceed $15,000 USD.

 

An assignment of your employment to a purchaser of the Company shall not
constitute a “termination” of employment for purposes of this Agreement, and you
shall be deemed to be “continuously employed” through such assignment for
purposes of the Employment Standards

 

--------------------------------------------------------------------------------

 

Simon Bates

Page 3

Act, 2000 (as applicable) or other similar applicable laws, provided that you
are employed by such purchaser or its affiliate immediately after the
consummation of the Transaction.

 

4.Confidentiality. You shall not disclose the existence of, or information
concerning, this Agreement to any person. If you breach this Section, the
Company shall (i) have no obligation to make, or to continue to make, any
payment to you pursuant to this Agreement and (ii) be entitled to recoup any
payments previously made to you pursuant to this Agreement.

 

5.Other Agreements.

 

(a)This Agreement is not intended to, and shall not, amend or modify any (i)
legal or contractual obligation regarding confidentiality, non-competition,
non-solicitation agreement, or intellectual property or assignment of inventions
or (ii) policies applicable to you during the course of your employment by the
Company or any of its affiliates. You hereby reaffirm the terms and conditions
contained in the most recently executed Restricted Stock Unit Agreement between
you and Axiall Corporation.

 

(b)If you actually become entitled to receive Severance Benefits under this
Agreement, you will not be entitled to receive any other severance or
termination payments under any contract or general severance or separation pay
program, policy or practice of the Company or any of its affiliates, or any
statutory or common law notice payments (or notice in lieu of severance) from
the Company or any of its affiliates

 

(c)The payments and benefits provided under this Agreement shall not be taken
into account for purposes of determining benefits under any other qualified or
nonqualified plans of the Company or any of its affiliates.

 

6.Miscellaneous. This Agreement, as of the date signed by you, replaces and
supersedes any existing agreement written or otherwise entered into between you
and the Company and its affiliates relating to the same general subject
matter.  No provision of this Agreement may be modified, waived or discharged
unless in writing signed by you and the Company. The Company may fully assign
its rights and obligations under this Agreement, including to a purchaser of the
Company.

 

7.No Right To Continued Employment.  This Agreement shall not be construed as
giving you the right to be retained in the service of the Company or any of its
subsidiaries, affiliates, or successors.

 

8.Withholding Taxes.  The Company may withhold from any amounts payable
hereunder all federal, state, provincial, city or other taxes as shall be
required to be withheld pursuant to any law or government regulation or ruling.
The Company does not guarantee any particular tax result for you with respect to
any payment or benefit provided hereunder, and you shall be responsible for any
taxes imposed on you with respect to any such payment or benefit.

 

 

--------------------------------------------------------------------------------

 

Simon Bates

Page 4

9.Section 409A.  To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”).  This Agreement shall be administered and
interpreted in a manner consistent with this intent. Consistent with that
intent, and to the extent required under Section 409A for benefits that are to
be paid in connection with a termination of employment, “termination of
employment” shall be limited to such a termination that constitutes a
“separation from service” under Section 409A. Notwithstanding any provision of
this Agreement to the contrary, if you are a “specified employee” (as defined in
Section 409A) on the date of your separation from service and if any portion of
the payments or benefits to be received by you upon a termination of employment
would constitute a “deferral of compensation” subject to Section 409A, then to
the extent necessary to comply with Section 409A, amounts that would otherwise
be payable pursuant to this Agreement during the six-month period immediately
following your termination of employment will instead be paid or made available
on the earlier of (i) the first business day of the seventh month after the date
of your termination of employment and (ii) your death. For purposes of
application of Section 409A, to the extent applicable, each payment made under
this Agreement shall be treated as a separate payment.

 

10.Assignment.  You acknowledge and agree that the Company may fully assign its
rights and obligations under this Agreement, including to a purchaser of the
Company.

 

We thank you in advance for your efforts and your ongoing dedication and loyalty
to the Company. If you have any questions or concerns about this Agreement,
please let me know.  If you agree with its terms, please return a copy of your
signed Agreement to me by no later than September 30, 2015 .

 

You are an important member of the team.  We thank you for your efforts and your
ongoing dedication and loyalty.

 

ROYAL GROUP, INC.

 

By: Dean Adelman

 

Accepted and agreed to:

 

 

Simon Bates

Date:

 

 

--------------------------------------------------------------------------------

 

Simon Bates

Page 5

ANNEX A

DEFINITIONS

 

“Business” shall mean the production, distribution, marketing, and/or sales of
the polyvinyl-chloride-based or other building products that are manufactured,
distributed and/or sold by the business unit or units for which you perform
services in your capacity as an employee of the Company.  For example:  (i) if
you only perform services for the siding and exterior cladding business unit,
then “Business” means the production, distribution, marketing and/or sales of
vinyl siding or exterior cladding materials; and (ii) if you only perform
services for the vinyl window and door profiles business unit, then “Business”
means the production, distribution, marketing and/or sales of vinyl window and
door profiles.

 

“Cause” shall mean any of the following:

 

(a)Any activity as an employee, principal, agent, or consultant for another
entity that competes, directly or indirectly, with the Company in any actual,
researched, or prospective product, service, system or business activity for
which you have had any direct or indirect responsibility during the last five
years of your employment with the Company or any subsidiary in any territory in
which the Company or any subsidiary manufactures, sells, markets, services, or
installs such product, service, system, or business activity.

 

(b)The solicitation of any employee of the Company or a subsidiary to terminate
his or her employment with the Company or such subsidiary.

 

(c)The disclosure to any person not employed by or serving as a director of the
Company or a subsidiary, or the use in other than the Company’s or a
subsidiary’s business, in each case without prior written authorization from the
Company, of any confidential, proprietary or trade secret information or
material relating to the business of the Company and/or its subsidiaries, that
you acquired either during employment with the Company or any subsidiary or
while acting as a consultant for the Company or any subsidiary.

 

(d)The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, that you made or conceived during your employment by the Company or any
subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
subsidiary to secure a patent where appropriate, whether in the United States or
in other countries.

 

(e)Any other conduct or act determined to be injurious, detrimental or
prejudicial to any significant interest of the Company or any subsidiary unless
you acted in good faith and in a manner you reasonably believed to be in or not
opposed to the best interests of the Company.

 

 

--------------------------------------------------------------------------------

 

Simon Bates

Page 6

“Good Reason” shall mean: (a) the Company reduces your base salary, bonus, or
employee benefits except to the extent a reduction applicable to all senior
executives of the Company and its affiliates has been implemented or (b) any
attempted relocation of your place of employment to a location more than 150
miles from the location of such employment on the date of such attempted
relocation, and such reduction or relocation is not cured by the Company within
15 days after the date you deliver a notice of termination for Good Reason.

 

“Restricted Territory” shall mean all fifty states of the United States,
including without limitation Georgia and Canada.  You acknowledge and agree that
the Restricted Territory accurately describes the territory in which the Company
manufactures, markets, and/or sells products.

 

“Services” mean services or activities that are the same as or similar to the
type provided, conducted, or engaged in by you within the two year period prior
to your termination or separation from the Company.

 

 

--------------------------------------------------------------------------------

 

Simon Bates

Page 7

ANNEX B

FORM OF RELEASE AGREEMENT

 

RELEASE AGREEMENT, dated as of _______ (this “Agreement”) by and between
___________ (the “Company”), and Simon Bates (“Employee”) (collectively, the
“Parties”).

 

WHEREAS, Employee is a party to a letter agreement with Royal Group, Inc., dated
September 18, 2015 (as amended through the date of this Agreement, the
“Severance Agreement”), which provides for certain post­ termination payments
and benefits to Employee, subject to Employee executing and not revoking a
release of claims against the Company;

 

WHEREAS, the Company has assumed the rights and responsibilities of Royal Group,
Inc. under the Severance Agreement; and

 

WHEREAS, the terms of this Agreement are substantially in the form of the terms
provided in the Form of Release Agreement attached as Annex B to the Severance
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and obligations set
forth in the Severance Agreement and this Agreement, and in consideration for
the payments and benefits to be provided to Employee pursuant to the Severance
Agreement, and for other good and valuable consideration, the sufficiency of
which is hereby recognized by the Parties, the Parties agree as follows:

 

1.General Release of Claims. Employee releases the Company, Axiall Corporation,
Royal Group, Inc. and all of their respective past, present and future
affiliates and related business entities, subsidiaries, parents, divisions,
joint ventures and all of their respective past, present and future members,
managers, officers, directors, trustees, agents, employees, representatives,
employee benefit plan or funds, assets, attorneys, fiduciaries, administrators,
assigns, predecessors and successors, and all of their insurers (collectively
referred to as the “Released Parties”) from any and all claims, demands,
damages, rights, obligations, lawsuits, injuries, liabilities, actions and
causes of action, whether or not known, accrued, vested or ripe, that Employee
has or may have against the Released Parties relating to Employee’s employment
with, or termination of employment with, the Company or its respective
affiliates, arising from the beginning of time through the date upon which
Employee signs this Agreement. Notwithstanding the foregoing, nothing in this
Agreement shall release or waive any rights or claims Employee may have: (i)
under this Agreement; (ii) for indemnification under any of the Company’s
policies applicable to Employee and/or under applicable law or the Company’s
charter or bylaws; (iii) under any applicable insurance coverage(s); or (iv)
with respect to any accrued and vested benefits under any tax-qualified
retirement plan(s).

 

2.Release of Age Discrimination Claims.   Employee specifically understands and
agrees that among the claims, demands, damages, rights, obligations, lawsuits,
injuries, liabilities, actions and causes of action that Employee is releasing
are those that Employee may have under any federal and/or state law, municipal
ordinance and/or common law

 

--------------------------------------------------------------------------------

 

Simon Bates

Page 8

meant to protect employees from age discrimination, including without limitation
the Age Discrimination in Employment Act (“ADEA”), as amended by the Older
Workers Benefit Protection Act. The Company specifically advises Employee of the
terms set forth in Section 5 of this Agreement.

 

3.Release of Specific Claims. Without limiting the generality of Section 1 of
this Agreement, Employee specifically understands and agrees that among the
claims, demands, damages, rights, obligations, lawsuits, injuries, liabilities,
actions and causes of action that Employee is releasing are those that Employee
may have against the Released Parties under any federal and/or state law,
municipal ordinance and/or common law meant to protect workers in their
employment relationships or termination thereof, including, but not limited to,
all claims of discrimination in employment including without limitation
discrimination relating to race, color, sex, religion, national origin,
handicap, disability, equal pay, veterans status, ancestry, and age; all claims
of retaliation including without limitation claims  of worker’s compensation
retaliation; all claims of breach of contract (express or implied), wrongful
discharge, tort, detrimental reliance, defamation, emotional distress or
compensatory or punitive damages; all claims for attorneys’ fees, costs,
disbursements and/or the like; and all claims arising under the following
statutes and/or legal theories, in each case as amended: Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1991; the Americans with
Disabilities Act, as amended; Older Workers Benefit Protection Act; the Equal
Pay Act; 42 U.S.C. §§ 1981, 1981a, 1983 and 1985; Employee Orders 11246 and
11141; the Rehabilitation Act; the Family Medical Leave Act; the Fair Labor
Standards Act;  the Employee Retirement Income Security Act (ERISA); the Labor
Management Relations Act; and the Worker Adjustment and Retraining Notification
Act of 1988; and workers’ compensation laws and state wage and hour laws.

 

4.This Agreement Does Not Affect COBRA or Certain Other Rights.

 

(a)Employee understands and agrees that, notwithstanding any of the provisions
of this Agreement, Employee is not releasing any rights that Employee may have
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(COBRA).

 

(b)Notwithstanding the above, nothing in this Agreement prevents or precludes
Employee from (i) challenging or seeking a determination of the validity of this
Agreement, or (ii) filing an administrative charge of discrimination under any
applicable statute or participating in any investigation or proceeding conducted
by a governmental agency. However, this Agreement does waive and release any
right to recover damages under ADEA or other civil rights statute.

 

5.Consideration and Revocation Periods; Consultation with Attorney.

 

(a)Employee acknowledges that Employee has been given forty-five (45) days in
which to decide to enter into this Agreement although Employee may accept it at
any time prior to the expiration of that period.

 

 

--------------------------------------------------------------------------------

 

Simon Bates

Page 9

(b)Employee further acknowledges that Employee has been advised to, and has had
an opportunity to, consult with an attorney prior to signing this Agreement and
has had answered to his satisfaction by his independent legal counsel any
questions Employee has asked with regard to the meaning and significance of any
of the provisions of this Agreement.

 

(c)Employee understands that after signing this Agreement, Employee has seven
(7) days in which to consider this Agreement and, if desired, to revoke this
Agreement by immediately giving written notice of such revocation to the
Company’s Legal Department, but that upon such revocation Employee shall forfeit
any and all rights to the Payments provided in the Severance Agreement. Employee
also understands that this Agreement shall not become effective or enforceable
until the 7-day revocation period is over and will become effective on the 8th
day after Employee executes this Agreement, provided it is not revoked earlier
as set forth above.

 

6.Entire Agreement. This Agreement and the Severance Agreement contain the
entire agreement between the Parties as to the subject matter hereof. No
modification or waiver of any of the provisions of this Agreement shall be valid
or enforceable unless such modification or waiver is in writing and signed by
the party to be charged, and unless otherwise stated therein, no such
modification or waiver shall constitute a modification or waiver of any other
provision of this Agreement (whether or not similar) or constitute a continuing
waiver.

 

7.Other Agreements, Acknowledgements and Representations.

 

(a)The Parties expressly agree that this Agreement shall not be construed as an
admission by any of the Parties of any violation, liability or wrongdoing, and
shall not be admissible in any proceeding as evidence of or an admission by any
party of any violation or wrongdoing. The Company expressly denies any violation
of any federal, state, or local statute, ordinance, rule, regulation, order,
common law or other law in connection with the employment or termination of
employment of Employee.

 

(b)As a material term of this Agreement, except as expressly provided herein,
Employee shall maintain in complete confidence the terms and consideration set
forth in this Agreement. The only exceptions to the foregoing are that Employee
may discuss these matters with his tax preparers, counsel, immediate family, or
as otherwise required by law.

 

(c)Each Party shall bear his or its own costs and attorneys’ fees in connection
with the drafting, negotiation and execution of this Agreement.

 

(d)The language of all parts of this Agreement shall in all cases be construed
as a whole, according to its fair meaning, and not strictly for or against any
of the Parties. This Agreement shall be construed as if jointly prepared by
Employee and the Company. Any uncertainty or ambiguity shall not be interpreted
against any one Party.

 

 

--------------------------------------------------------------------------------

 

Simon Bates

Page 10

(e)Employee and the Company represent that they have been afforded a reasonable
period of time within which to consider the terms of this Agreement, that they
have read this Agreement, and that they are fully aware of its legal effects.
Employee and the Company further represent and warrant that they enter into this
Agreement knowingly and voluntarily, without any mistake, duress or undue
influence, and that they have been provided the opportunity to review this
Agreement with counsel of their own choosing. In making this Agreement, each
Party relies upon its own judgment, belief and knowledge, and has not been
influenced in any way by any representations or statements not set forth herein
regarding the contents hereof by the entities who are hereby released, or by
anyone representing them.

 

(f)Employee also agrees, other than as may be required by a subpoena or court
order: (i) not to assist or cooperate with any third party or entity (other than
a governmental agency) in any complaint, claim, demand, cause of action, charge,
or lawsuit of any kind whatsoever against the Released Parties and (ii) not to
encourage any other parties or attorneys to commence a claim or proceeding
against the Released Parties.

 

8.ACKNOWLEDGMENT. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ AND
UNDERSTANDS THIS AGREEMENT IN ITS ENTIRETY, THAT EMPLOYEE HAS BEEN ADVISED TO,
AND HAS BEEN GIVEN THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY REGARDING THIS
AGREEMENT, THAT EMPLOYEE IS SIGNING IT KNOWINGLY AND VOLUNTARILY AND THAT
EMPLOYEE IS UNDER NO DURESS OR PRESSURE TO DO SO.

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement to be
effective as of the date first written above.

 

 

Simon Bates

 

COMPANY:

 

 

 

 

 

By:

 

Its:

 

 

 